IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 225 WAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
ROBERT PAUL BROZENICK,                         :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Whether the Superior Court misinterpreted this Honorable Court’s decision in
      Commonwealth v. Tharp, 575 A.2d 557 (Pa. 1990), and, therefore, erred in
      concluding that the trial court did not abuse its discretion in denying Mr.
      Brozenick’s Motion for Judgment of Acquittal, and allowing the Commonwealth to
      reopen the record where the Commonwealth manifestly failed to present
      sufficient evidence in its case-in-chief to sustain three counts of Simple Assault
      and three counts of Terroristic Threats?